DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on November 12, 2021 has been considered.

	Specification

The abstract of the disclosure is objected to because “1344105F.docx” (last line) should be deleted. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-13, and 15-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Claim 1, 10, and 18, the limitation of “the geomechanical velocity model, the second tomographic velocity model specifying an updated interval velocity for each of the plurality of subsurface layers based on the primary wave propagation velocity and the secondary wave propagation velocity for each of the plurality of subsurface layers” is not disclosed by the original disclosure. Instead, the original specification discloses “generating one or more updated seismic images based at least partially on the second tomographic velocity model” (paragraph 0016), and “[a]t block 360, the tomographic velocity modeling module 130 receives the warped GM velocity model V’ g(x,z) and uses the warped GM velocity model to obtain a second tomographic velocity model V’ m(x,z), which represents an updated version of the initial tomographic velocity model. The updated tomographic velocity model is migrated using at least one of the aforementioned migration techniques to obtain an updated one or more seismic images and one or more image gathers” (paragraph 0051).
Claim 22, the limitation of “the corresponding displacements or velocities at lateral or basal surfaces of the subsurface layers comprises data indicative of lateral variations in pore-pressures and densities at one or more locations in each of the subsurface layers” is not disclosed by the original disclosure. Instead, the original specification discloses “displacements or velocities at all lateral and basal surfaces can be defined by the GM modeling module 140. In some implementations, water loading is

 
Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 1, 10, and 18 recite an abstract idea of “generating a first/second tomographic velocity model …” (mathematical concept, see paragraph 0044), “generating a geomechanical velocity model …” (mathematical concept, see paragraph 0043).
Under prong 2, step 2A, the abstract idea is integrated into a practical application of “generating one or more initial seismic images based at least partially on the first tomographic velocity model” (generating the geomechanical model is based at least partially on the one or more initial seismic images) and “generating a plurality of geomechanical outputs by performing one or more geomechanical simulations using the geomechanical model”.
Accordingly, claims 1, 10, and 18 are patent eligible under 35 USC 101.


Prior Art Note

Claims 1-4, 6-13, and 15-23 do not have prior art rejections.
The combination as claimed wherein a computer-implemented method and system comprising generate a geomechanical velocity model based at least partially on the geomechanical outputs including the gravitational loading and thermal loading values and corresponding displacements or velocities at lateral or basal surfaces of the subsurface layers, the geomechanical velocity model specifying a primary wave propagation velocity and a secondary wave propagation velocity for each of the plurality of subsurface layers (claims 1, 10, 18) is not disclosed, suggested, or made obvious by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kainkaryam et al. (US 2016/0202374) discloses a method of performing tomography to build orthorhombic models (Title). Kainkaryam et al. further discloses “receiving a first velocity model having a first symmetry approximation of a media of a subterranean domain, receiving seismic data representing a subterranean formation, 
	Kacewicz et al. (US 9,310,500) discloses a method includes: deriving a first velocity model from the seismic dataset; building a basin model based on the first velocity model and interpretation of the seismic dataset; deriving a second velocity model from the validated basin model; and updating the first velocity model based, at least in part, on the second velocity model (Abstract).
	However, the above references do not disclose generating a geomechanical velocity model based at least partially on the geomechanical outputs including the gravitational loading and thermal loading values and corresponding displacements or velocities at lateral or basal surfaces of the subsurface layers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        February 4, 2022